Citation Nr: 1713533	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-40 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1944 to April 1946 and from July 1958 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In his substantive appeal, the Veteran requested a Travel Board hearing.  In March 2016, he requested a hearing with a VA decision review officer (DRO) in lieu of a Travel Board hearing.  The Veteran attended a conference with a VA decision review officer in March 2016.   

A motion to advance this appeal on the docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

It is at least as likely as not that the Veteran's hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (2016); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Sensorineural hearing loss is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309 apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran asserts that he has had hearing loss since service.  The Veteran has indicated that he was exposed to noise from machine guns, bombs, and airplanes which caused his hearing loss disability.   See Written Statement dated November 18, 2014.  The DD Form 214 shows that the Veteran was a bomb navigational systems  mechanic.  The Veteran's exposure to hazardous noise during service is therefore conceded.

The Veteran had active duty service from January 1944 to April 1946 and from July 1958 to November 1964.  A hearing conservation test in March 1962 showed thresholds of 35,40, and 40 at frequencies of 3000, 4000, and 6000 Hertz.

The Veteran maintains that he has had hearing loss symptoms since service.
In a written statement dated in October 2013, the Veteran stated that his hearing loss began when he was in service.  The Veteran had an informal conference with a decision review officer in March 2016.  At that conference, he reported that he began using over the counter hearing aids in 1971.  

Upon VA examination in October 2013, the examiner noted a history of acoustic trauma in service.  The examiner indicated that the Veteran reported that onset of hearing loss in the 1980's, although he did not seek treatment until 2011.  The examiner noted that there was no record of hearing loss in the service records, part of which were destroyed in a fire.  The examiner opined that it is less likely than not that the Veteran had a disabling hearing loss disability when he left the military 35 years earlier.  The examiner opined that the Veteran's hearing loss is more consistent with presbycusis (age related hearing loss) than with acoustic trauma.

An additional VA medical opinion was obtained in March 2016.  The examiner was asked to consider an entry in the service treatment records which noted an audiometric threshold of 40 decibels at 4000 Hertz.  The examiner noted that records showed that the Veteran worked an 8-hour shift prior to that hearing test.   The examiner indicated that the Veteran's separation examination showed normal  hearing in both ears.  The examiner opined that it is therefore less likely than not that hearing loss is related to service.

The record shows acoustic trauma in service.  An audiogram in service showed elevated audiometric thresholds.  While the VA examinations concluded that the Veteran's hearing loss is age-related, the examiners did not address the lay evidence of hearing loss symptomatology since service.  The Board finds the Veteran to be competent and credible with respect to his reports of symptoms of hearing loss symptoms during service and since service.  The Board therefore finds that hearing loss disability manifested in service and has been continuous since service.  Accordingly, service connection for hearing loss is granted.


ORDER

Service connection for hearing loss is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


